CARLTON, J.,
concurring in result only:
¶ 21. Instruction S-B incorrectly instructed the jury that Fay could be found guilty without requiring the jury to find proof of all the elements, such as “knowing” possession. The instruction therefore constitutes a defective instruction. However, I submit that this error fails to constitute reversible error since no miscarriage of justice occurred. Accordingly, I would find the giving of the disputed instruction, S-3, was error, but only harmless error, since the other necessary elements were included in other instructions, and Fay suffered no prejudice. Beale v. State, 2 So.3d 693, 699 (¶ 19) (Miss.Ct.App.2008) (“[A]n instructional error will not warrant reversal if the jury was fully and fairly instructed by other instructions.”). To assure that jurors are cognizant of each element of the offense, instructions defining the offense, and providing its required elements, should contain an enumeration of all of the elements. For these reasons, I concur in result only.
JAMES, J., JOINS THIS OPINION IN PART.